NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 11 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

K.J.P., a minor, individually, by and through   No.    17-56256
their mother, Loan Thi Minh Nguyen; et al.,
                                                D.C. No.
                Plaintiffs-Appellees,           3:15-cv-02692-H-MDD

 v.
                                                MEMORANDUM*
CITY OF SANTEE; et al.,

                Defendants-Appellants,

and

COUNTY OF SAN DIEGO; et al.,

                Defendants.


K.J.P., a minor, individually, by and through   No.    17-56257
their mother, Loan Thi Minh Nguyen; et al.,
                                                D.C. No.
                Plaintiffs-Appellees,           3:15-cv-02692-H-MDD

 v.

DEAN ALLEN, Sheriff's Department
deputy (#4591); et al.,

                Defendants-Appellants,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
and

SAN DIEGO COUNTY SHERIFF'S
DEPARTMENT; et al.,

                Defendants.


K.J.P., a minor, individually, by and through   No.   17-56260
their mother, Loan Thi Minh Nguyen; et al.,
                                                D.C. No.
                Plaintiffs-Appellees,           3:15-cv-02692-H-MDD

 v.

LAKESIDE FIRE PROTECTION
DISTRICT; et al.,

                Defendants-Appellants,

and

CITY OF SANTEE; et al.,

                Defendants.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Marilyn L. Huff, District Judge, Presiding

                     Argued and Submitted December 7, 2018
                              Pasadena, California

Before: WARDLAW and OWENS, Circuit Judges, and DORSEY,** District
Judge.


      **
              The Honorable Jennifer A. Dorsey, United States District Judge for
the District of Nevada, sitting by designation.

                                         2
      The County of San Diego, San Diego County Sheriff’s Department, City of

Santee, Lakeside Fire Protection District, and individual Sheriff’s Department

deputy and paramedic defendants appeal the district court’s denial of their motions

for summary judgment on the basis of qualified immunity. We remand for further

proceedings.

      We have jurisdiction to determine whether we have jurisdiction over this

appeal. Allen v. Meyer, 755 F.3d 866, 867 (9th Cir. 2014). Where, as here, a

district court denies summary judgment on a qualified immunity defense, our

jurisdiction depends on whether the appeal presents “purely legal issues.”

Cunningham v. Gates, 229 F.3d 1271, 1284 (9th Cir. 2000); see Johnson v. Jones,

515 U.S. 304, 311, 313–18 (1995). In this context, we “have jurisdiction to decide

whether, taking the facts in the light most favorable to the non-moving party, the

defendants are entitled to qualified immunity . . . .” Isayeva v. Sacramento

Sheriff’s Dep’t, 872 F.3d 938, 945 (9th Cir. 2017). Because there appear to be

numerous factual disputes, we ordinarily might conclude that we lack jurisdiction

to determine whether the district court correctly denied the motions for summary

judgment based on qualified immunity. However, here, the district court was

required to “carefully examine the specific factual allegations against each

individual defendant (as viewed in a light most favorable to the plaintiff),”

Cunningham, 229 F.3d at 1287, and it failed to do so.

                                          3
      The district court did not conduct an individualized assessment of the

conduct of each of the various defendants in their myriad roles. Rather than

“examine the specific factual allegations against each individual defendant,” id.,

the district court concluded that the plaintiffs had raised triable issues of fact

regarding whether the aggregate conduct of the twelve deputies constituted

excessive force, and the aggregate conduct of the deputies and the seven

paramedics constituted an unconstitutional denial of medical care. Beyond a few

specific details regarding Sheriff’s Deputies Janae Krull, Marcos Collins, and Billy

Tennison, the district court did not address any individual defendant’s personal

conduct.

      Because the district court did not individually evaluate each defendant’s

specific actions and omissions to determine whether that conduct violated clearly

established rights, we remand this case to the district court for further proceedings.

On remand, the district court shall, in the first instance, make an individualized

determination of whether summary judgment based on qualified immunity may be

proper as to each defendant.

      Pursuant to General Order 4.5(e), each party shall bear its own costs.

      REMANDED.




                                            4